I concur. I also concur in the statement of Mr. Justice PRATT that without findings from proper evidence that the employer was an "employer" as defined by Section 19(i)(1) of the Act, and that the claimant was or had been in "employment" as defined in the Act, — that is rendered service for wages or under a contract of hire, — any orders of the Industrial Commission are null and void. Until these facts are established the Commission or its agents have no authority to award benefits. I expressly reserve commitment as to whether or not any other facts are jurisdictional until they come before the court in a proper case. They are not before us here.